Case 0:19-cv-62133-RS Document 1 Entered on FLSD Docket 08/23/2019 Page 1 of 6



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                  CASE: ___________________


  ROBERT REDDISH,

         Plaintiff,

  vs.

  PCI STORM WATER SOLUTIONS, INC.,
  a Florida Corporation, and CHRISTOPHER
  CAMPBELL, in his individual capacity,

        Defendants.
  _____________________________________/


                      COMPLAINT AND DEMAND FOR JURY TRIAL

        Plaintiff, ROBERT REDDISH, sues Defendants, PCI STORM WATER SOLUTIONS,

 INC., a Florida Corporation, and CHRISTOPHER CAMPBELL, in his individual capacity

 (collectively referred to as “Defendants”) and alleges:

        1.      This is an action for unpaid minimum wages and overtime compensation, liquidated

 damages, reasonable attorneys fees and costs, and other relief under the Fair Labor Standards Act

 29 U.S.C. § 201, et seq.

                                      Jurisdiction and Venue

        2.      The Court has jurisdiction over Plaintiff’s claims pursuant to 29 U.S.C. § 216(b);

 28 U.S.C. §1331; 28 U.S.C. §1337; and 28 U.S.C. §1343. The Court has authority to grant

 declaratory relief under the FLSA pursuant to 28 U.S.C. § 2201 et seq.

        3.      Venue is proper pursuant to 28 U.S.C. §1331 as Plaintiff was employed within the

 Southern District of Florida by Defendant; Defendant at all material times conducted business in
Case 0:19-cv-62133-RS Document 1 Entered on FLSD Docket 08/23/2019 Page 2 of 6



 the Southern District of Florida; and/or pursuant to 28 U.S.C. §§ 1391(b) and (c), because the acts

 that gave rise to the Plaintiff’s claims occurred within the Southern District of Florida and because

 Defendant is subject to personal jurisdiction therein.

                                               Parties

        4.      At all times material hereto, Plaintiff, ROBERT REDDISH, is an individual over

 eighteen years of age, otherwise sui juris, a resident of the State of Florida, and an “employee” of

 Defendant as defined by the FLSA.

        5.      Plaintiff, ROBERT REDDISH, was employed by Defendant from May 31, 2018

 until June 14, 2019 performing manual labor for Defendant in Broward County, Florida.

        6.      Defendant, PCI STORM WATER SOLUTIONS, INC., was and is a Florida

 corporation with its principal place of business in Broward County, Florida, was an enterprise

 covered by the FLSA, engaged in commerce as a contractor, was Plaintiff’s “employer” as defined

 by 29 U.S.C. § 203(r) and 203 (s), and engaged along with its employees in interstate commerce

 and/or utilizes goods in the flow of commerce across state lines.

        7.      At all times material hereto, Defendant, CHRISTOPHER CAMPBELL, is an

 individual over eighteen years of age, is otherwise sui juris, is a resident of the State of Florida,

 and an “employee” of the Defendant as defined by the FLSA.

        8.      Defendant, CHRISTOPHER CAMPBELL, was and continues to be an

 Officer/Director of Defendant PCI STORM WATER SOLUTIONS, INC. At all times material

 hereto, Defendant, CHRISTOPHER CAMPBELL, was acting in the interests of the corporate

 Defendants and responsible for its pay policies and compliance with the Fair Labor Standards Act.

                                         General Allegations

        9.      Plaintiff performed work directly essential to the business performed by Defendant
Case 0:19-cv-62133-RS Document 1 Entered on FLSD Docket 08/23/2019 Page 3 of 6



 PCI STORM WATER SOLUTIONS, INC., and Defendants PCI STORM WATER SOLUTIONS,

 INC., and CHRISTOPHER CAMPBELL failed to pay Plaintiff the full and proper minimum

 wages and the full and proper overtime wages for all hours worked in excess of forty (40) within

 a work week in violation of 29 U.S.C. §§ 201-209.

        10.     Defendants, PCI STORM WATER SOLUTIONS, INC., a Florida Corporation,

 and CHRISTOPHER CAMPBELL, have knowingly and willfully refused to pay Plaintiff his

 legally-entitled wages.

        11.     The records, if any, concerning the date range of Plaintiff’s employment, the

 number of hours Plaintiff actually worked, and the compensation actually paid to Plaintiff are in

 the possession and/or control of Defendants; however, Plaintiff has attached a statement of claim

 as Exhibit A to provide initial estimates of his damages. These amounts may change as Plaintiff

 engages in the discovery process.

        12.     Plaintiff has complied with all conditions precedent to bringing this suit, or same

 have been waived or abandoned.

        13.     Plaintiff has retained the services of the undersigned and is obligated to pay for the

 legal services provided.


                                           COUNT I
                       Violation of 29 USC §207, Overtime Compensation

        Plaintiff realleges and reavers the allegations of Paragraphs 1 through 13 as fully set forth

 herein, and further alleges:

        14.     Plaintiff's employment with Defendants was based on an hourly rate of pay.

        15.     From the first week of employment with Defendant and through to the last, Plaintiff

 worked in excess of 40 hours per week for which he was not compensated at the statutory rate of
Case 0:19-cv-62133-RS Document 1 Entered on FLSD Docket 08/23/2019 Page 4 of 6



 time and one-half.

         16.     Plaintiff was entitled to be paid at the rate of time and one-half for all hours he

 worked in excess of the maximum hours provided for in the FLSA.

         17.     Defendants willfully and intentionally refused to pay Plaintiff straight time wages

 and overtime wages as required by the law of the United States as set forth above and remains

 owing Plaintiff these overtime wages and straight time for the time period specified above.

         18.     Defendants knew of and/or showed reckless disregard for the provision of the

 FLSA as evidenced by its failure to compensate Plaintiff at the statutory rate of time and one-half

 for all hours he worked in excess of forty (40) hours per week when it knew or should have known

 such was due.

         19.     Prior to termination Defendants paid Plaintiff, over protest, cash under the table in

 a willful failure to pay payroll taxes and impairing the amount of Social Security, Medicare, and

 unemployment benefits received by Plaintiff in the future.

         20.     Such payments were made only for straight time and always shorted Plaintiff

 overtime wages. Defendants are accordingly liable for a penalty equal to the total amount of the

 tax not collected and paid over, and any individual who is responsible for the corporation’s failure

 to pay over trust fund taxes is personally liable for the employer’s unpaid payroll taxes.

         21.     Defendants failed to properly disclose or apprize Plaintiff of his rights under the

 FLSA.

         22.     Defendants knew of and/or showed reckless disregard for the provision of the

 FLSA as evidenced by its failure to compensate Plaintiff at the statutory rate of time and one-half

 for all hours she worked in excess of forty (40) hours per week when it knew or should have known

 such was due.
Case 0:19-cv-62133-RS Document 1 Entered on FLSD Docket 08/23/2019 Page 5 of 6



        23.     As a direct and proximate result of the willful disregard of the FLSA by Defendants,

 Plaintiff is entitled to liquidated damages.

        24.     Due to the intentional, willful, and unlawful acts of Defendants, Plaintiff has

 suffered lost wages, plus an equal amount as liquidated

 damages.

        25.     Plaintiff is entitled to an award of reasonable attorney's fees and costs pursuant to

 29 U.S.C. §216(b).

        Wherefore, the Plaintiff respectfully requests that judgment be entered in his favor against

 Defendants, PCI STORM WATER SOLUTIONS, INC., a Florida Corporation, and

 CHRISTOPHER CAMPBELL, in his individual capacity, jointly and severally, declaring,

 pursuant to 28 U.S.C. §2201 and 2202, that the acts and practices complained of herein are in

 violation of the maximum hour provision of the FLSA, awarding Plaintiff overtime compensation,

 liquidated damages, reasonable attorney's fees and costs and expenses of this litigation pursuant to

 29 U.S.C. §216(b); post judgment interest; and Ordering any other further relief this Court deems

 to be just and proper, and Plaintiff hereby demands a trial by jury on all issues so triable.

 Dated: August 23, 2019

                                                    Respectfully submitted,


                                                    By:     /s/ Daniel B. Reinfeld
                                                            DANIEL B. REINFELD, ESQ.
                                                            Florida Bar No.: 174815
                                                            DANIEL B REINFELD PA
                                                            Attorneys for Plaintiff
                                                            2450 Hollywood Blvd., Suite 706
                                                            Hollywood, FL 33020
                                                            Telephone: (954) 923-6110
                                                            Facsimile: (954) 628-5054
                                                            E-Mail: dan@reinfeldlaw.com
Case 0:19-cv-62133-RS Document 1 Entered on FLSD Docket 08/23/2019 Page 6 of 6




                                             Exhibit A
                                        STATEMENT OF CLAIM



                                  Unpaid Overtime and Minimum Wages

     Actual or        Weeks1     Hours for    FLSA            Minimum       Overtime      Total         Total
     estimated work              which        Equivalent      Wage          Hourly        Unpaid        Liquidated
     dates1                      payment      Regular         Hourly        Rate1         Overtime/     Damages1
                                 is sought1   Hourly          Rate2                       Minimum
                                              Rate1                                       Wages1
     May 31, 2018       54       1080         $13.00          $8.46         $19.50        $21,060.00    $21,060.00
     until
     June 14, 2019

     Total Unpaid Overtime and Minimum                      $21,060.00
     Wages1
     Total Liquidated Damages1                              $21,060.00
     Total1                                                 $42,120.00

 1
   Numbers are averages, estimates, and/or approximates. Time and payroll records are in the possession and/or control
 of Defendants. The amount of damages claimed in this statement of claim, and the amount of damages claimed in the
 Complaint, may change as information is uncovered through the discovery process.
 2
   Florida Minimum Wage rate in effect at time of claim. Federal Minimum wage rate is/was $7.25.
